PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
von und zu Liechtenstein et al.
Application No. 17/063,134
Filed: 5 Oct 2020
For: TECHNIQUE FOR ACCESSING ARCHIVE DATA STORED IN RELATIONAL DATABASES THROUGH THE SAP ARCHIVE INFORMATION SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:



In re Application of
VON UND ZU LIECHTENSTEIN, MAXIMILIAN RALPH PETER, ET AL.  
Application No. 17/063,134
Filed: October 5, 2020
Attorney Docket No. VONL-015
:
:
:   DECISION ON PETITION
:   UNDER 37 CFR 1.313(c)(1)
:


This is a decision on the petition under 37 CFR 1.313(c), filed January 5, 2022, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED.

The petition under 37 CFR 1.313(c) was not properly signed.  In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states:

(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 

(1) A patent practitioner of record; 

(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 

(3) The applicant (§ 1.42 ). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. 

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of the two inventors and the one signing has not been given a power of attorney by the other inventors. The signature of Peter Rudolf Schoenenberger was omitted from the petition.  Therefore, since the petition is not signed by all of the inventors of record, the petition cannot be granted.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-0025
			Office of Petitions

Any questions concerning this matter may be directed to Terri Johnson at (571) 272-2991.   




/TERRI S JOHNSON/Paralegal Specialist, OPET